[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Appeal dismissed. O'Neill, J., dissents.  See Memorandum Opinion and Judgment Entry. [FORD] (NADER) (O'NEILL)
 APPELLATE PROCEDURE:  An App.R. 5(A) motion for leave to appeal will not be granted where appellant has clearly waived his right to a direct appeal in the trial court by entering a guilty plea, has waited for nearly five years to initiate an appeal, and fails to offer a satisfactory reason for failing to perfect his appeal as of right.